This is an action of tort for personal injuries incurred by the plaintiff when struck by the defendant’s streetcar. An auditor found that the operator of the streetcar was not negligent but that the plaintiff was. The case was subsequently tried to a jury, who returned a verdict for the plaintiff. The defendant excepted to the denial of its motion for a directed verdict. There was evidence from which the jury could have found that the defendant’s streetcar was-traveling on the inbound track of a double track line when the operator observed the plaintiff near the street curbing to the operator’s left, that the operator next observed the plaintiff on or near the outbound track and that the operator then sounded a bell warning and made a hand signal for the plaintiff to cross in front of the streetcar. It was for the jury to determine the negligence of either or both of the actors. Compare Cuddy v. Boston Elev. Ry. 208 Mass. 134, 135-136 (1911); Sullivan v. Boston & Maine Ry. 242 Mass. 188, 192 (1922). Contrast Hebert v. Massachusetts Bay Transp. Authy. 1 Mass. App. Ct. 670 (1974). The judge’s charge as to the prima facie effect of the auditor’s report was appropriate and proper. G. L. c. 221, § 56, as then in effect.

Judgment on the verdict.